 

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF MONTANA
HELENA DIVISION

BILLIE L. REDDING, Case No. 6212-CV-00098-CCL

 

Plaintiff, oRDER GRANTING
V_ MoTIoN FoR

MISCELLANEOUS RELIEF
PROSIGHT SPECIALTY
MANAGEMENT COMPANY, INC.
aka MUTUAL MARINE OFFICE,
INC. ,PROSIGHT SPECIALTY
INSURANCE GROUP, INC aka
NYMAGIC INC. ,and NEW YORK
MARINE AND GENERAL
INSURANCE COMPANY,

Defendants.

 

 

Upon motion for miscellaneous relief f`lled by Petitioner Gary Zadick, co-
counsel for New York Marine/Prosight, in the Redding v, Prosight, et al., USDC-
MT, Case No. CR-lZ-QS~H-CCL, for the unsealing of three sealed documents and
production of the documents to the Oft`ice of Disciplinary Counsel (“ODC”)
pursuant to a Subpoena Duces Tecum issued by the Montana Supreme Court
Commission on Practice (“Comrnission”), and it appearing that the documents are
necessary for use in the formal disciplinary matter, In re.' Brr'an Miller, Supreme
Court Case No. PR 18-0139, ODC File No. 16-075. The sealed documents are

described herein:

 

 

 

Doc. 133 Brief in Support of Motion to Exclude Opinion Testimony of Don
Harris (with exhibits);

Doc. 141 Plaintiff`s Response to Det`endant’s Motion to Exclude Opinion of
Don Harris;

Doc. 210 Defendant’s Brief in Support of Motion to Exclude Opinion
Testimony of Don Harris.

The Court finds good cause and that judgment was entered long ago in the
Reddz'ng matter; that the judgment has been satisfied; that NYM consents to the
unsealing of documents; and the interest of justice exceeds the merits of continued
sealing of the foregoing documents Therefore:

IT IS HEREBY ORDERED that Petitioner’s Motion for Miscellaneous Relief
is GRANTED:

1. Documents 133, 141 and 210 shall be unsealed for the limited purpose of
producing the documents to ODC pursuant to the Commission’s
Subpoena Duces Tecum for use in the formal disciplinary proceeding, [n
re: Brz`an Mz'ller, Montana Supreme Court Case No. PR 18-0139, ODC
File No. 16-075;

2. Upon completion of the Miller matter, the documents shall be returned
to the Clerk of the United States District Court within 60 days of final

judgment entered by the Montana Supreme Court in the Miller matter, or
conclusion by the Montana Commission on Practice.

DATEDthiS /*/ ` day ofMarch, 2019.

By H( @7@
CHARLES OVE
UNITE S DIST JUDGE

 

